EXHIBIT 10.1

 

NVR, INC.

1998 DIRECTORS’ LONG-TERM STOCK OPTION PLAN

STOCK OPTION AGREEMENT

 

THIS AGREEMENT is entered into as of                     , between NVR, Inc., a
Virginia corporation (hereinafter “NVR” or the “Corporation”), and
                    , a non-employee director of NVR (the “Optionee”).

 

Recitals:

 

WHEREAS, NVR has adopted the NVR, Inc. 1998 Directors’ Long-Term Stock Option
Plan ( the “Plan”) providing for the grant under certain circumstances of
options (the “Options”) exercisable for the purchase of shares of NVR Common
Stock (the “Shares”);

 

WHEREAS, NVR, under the terms and conditions set forth below, has offered and
committed to grant an Option under the Plan to the Optionee in connection with
the Optionee’s service as a non-employee director of NVR; and

 

WHEREAS, in consideration of the grant of the Option and other benefits, the
Optionee is willing to accept the Option provided for in this Agreement and is
willing to abide by the obligations imposed on him or her under this Agreement
and the other responsibilities of his or her position.

 

Provisions:

 

NOW, THEREFORE, in consideration of the mutual benefits hereinafter provided,
and each intending to be legally bound, NVR and the Optionee hereby agree as
follows:

 

1. Acknowledgments of Optionee. The Option granted under this Agreement is
intended to provide to the Optionee an opportunity to purchase Shares. The
Optionee provides service to NVR in the capacity of a non-employee director. The
Optionee acknowledges that such position, the Option granted under this
Agreement and the other benefits of his or her service in that capacity are
being conferred upon the Optionee only because of and on the condition of the
willingness of the Optionee to commit his or her best efforts and loyalty to NVR
in the performance of the duties of that position.

 

2. Effect of the Plan. The Option to be granted under this Agreement will be
subject to all of the terms and conditions of the Plan, which are incorporated
by reference and made part of this Agreement. The Optionee will abide by, and
the Option granted to the Optionee will be subject to, all of the



--------------------------------------------------------------------------------

STOCK OPTION AGREEMENT

PAGE 2

 

provisions of the Plan and of this Agreement, together with all rules and
determinations from time to time issued by the Committee established to
administer the Plan and by the Board of Directors of NVR (hereinafter the
“Board”) pursuant to the Plan.

 

3. Grants. The Optionee is hereby granted an option to purchase             
Shares, with an Option Price of $             per Share.

 

4. Exercise; Conditions to Exercise.

 

(a) Period of Exercise. Subject to Section 4(g) below, the Option may be
exercised in whole or in part with respect to vested grants at any time after
vesting. No Option may be exercised after ten years from the date of grant. The
Option may be exercised only with respect to whole Shares.

 

(b) Vesting of Option. If the EPS Target is met in accordance with Section
4(g)(i) below, then on each of December 31, 2010, December 31, 2011, December
31, 2012 and December 31, 2013, twenty-five percent (25%) of the Options shall
be exercisable in respect of the number of Shares initially subject to the
Option. Subject to Section 4(g), the foregoing installments, to the extent not
exercised, shall accumulate and be exercisable, in whole or in part, at any time
and from time to time, after becoming exercisable and prior to the termination
of the Option. For the avoidance of doubt and by way of example, if additional
vesting occurs on December 31, 2010, the Options additionally vested on that
date could not be exercised until the first business day of 2011, at which time
the Optionee would not necessarily have to be a non-employee director in order
to exercise the Options, subject to the earlier termination of the Option
pursuant to Paragraphs 4(a) and 5 of this Agreement.

 

(c) Exercisability. In the event of a termination of the Optionee’s service as a
non-employee director other than for “Cause” (as defined in Section 5) after the
EPS Target is met, resulting from the Optionee’s involuntary termination without
“Cause” (as defined in Section 5), death, disability or retirement at normal
retirement age, the Option shall become exercisable at the date of termination
for an additional portion of the previously nonexercisable portion of the Option
which would have been eligible to be exercised at the end of the year in which
such termination occurs and the remaining unvested portion of the Option shall
immediately terminate. In addition, if the Optionee’s service is terminated
after the EPS Target is met because the Optionee (i) does not stand for
reelection as a director, (ii) is asked not to stand for reelection as a
director, or (iii) stands for reelection but is not reelected as a director, the
Option shall become exercisable at the date of termination for an additional
portion of the previously nonexercisable



--------------------------------------------------------------------------------

STOCK OPTION AGREEMENT

PAGE 3

 

portion of the Option which the Optionee would have been eligible to exercise if
the Optionee had continued to provide service to the company for the remainder
of the calendar year in which his or her termination occurs and for one
additional year thereafter and the remaining unvested portion of the Option
shall immediately terminate.

 

(d) Who May Exercise. During the Optionee’s lifetime, the Option rights may be
exercised only by him or her.

 

(e) Manner of Exercise. Option rights may be exercised by the delivery of
written notice from the Optionee to the Committee or the Committee’s designee
specifying the number of Shares then being exercised.

 

(f) Payment of Exercise Price. To exercise the Option, the Optionee must make
full payment of the Option Price to NVR in any one or more of the following
ways:

 

  (i) in cash, including check, bank draft, or money order; and/or

 

  (ii) by the assignment and delivery to NVR of Shares owned by the Optionee (or
his estate) provided however, that such Shares have not been acquired pursuant
to the exercise of an option within the last six months (unless the options were
exercised following the death of the Optionee), are free and clear of all liens
and encumbrances and have a fair market value (as determined by the closing
price on the national securities exchange on which the Shares are listed on the
day preceding the day of exercise or by any other method acceptable to the
Committee in its absolute discretion) equal to the applicable Option Price less
than any portion thereof paid in cash.

 

The Optionee also must reimburse NVR for the amount of all applicable
withholding taxes at the rate required to be paid by NVR.

 

(g) Restrictions on Exercise.

 

(i) Performance Goal. Except as provided in Section 7 below, the Option shall
not become exercisable unless NVR meets the EPS Target. NVR will



--------------------------------------------------------------------------------

STOCK OPTION AGREEMENT

PAGE 4

 

be deemed to have met the EPS Target if NVR’s cumulative earnings per share is
at least $339.00 per share (as adjusted by the Board in its reasonable
discretion for reorganizations, recapitalizations, splits, reverse splits,
combinations of shares, mergers, consolidations, sales of assets or other
similar events occurring after May 4, 2005) for the years 2005, 2006, 2007 and
2008. For the avoidance of doubt, cumulative earnings per share means the sum of
the earnings per share for each year (determined in accordance with the
generally accepted accounting principles for U.S. companies as then in effect
for each such year, with no retroactive adjustments for rules becoming effective
in future years), and shall be determined as of December 31, 2008.

 

(ii) Regulatory Matters. The Option may not be exercised if such exercise would
constitute a violation of any applicable Federal or state statute or regulation
or if any required approval of a governmental authority having jurisdiction
shall not have been secured. NVR agrees to use reasonable diligence to obtain
all such requisite approvals or consents.

 

5. Termination of Option.

 

(a) If the EPS Target has not been met as of December 31, 2008, the Option shall
immediately terminate.

 

(b) If the Optionee ceases to be a non-employee director as a result of a
termination for “Cause” (as defined in this paragraph), the Option shall
terminate. A termination shall be for “Cause” in the event the Optionee ceases
to be a non-employee director of NVR as a result of (i) conviction of a felony,
or other crime involving moral turpitude; (ii) gross misconduct in connection
with the performance of such Optionee’s duties (which shall include a breach of
such Optionee’s fiduciary duty of loyalty); (iii) a willful violation of any
criminal law involving a felony, including federal or state securities laws; or
(iv) material breaches (following notice and an opportunity to cure) of any
covenants by the Optionee contained in any agreement between the Optionee and
NVR. In the event of a termination for “Cause”, the unexercised Option shall
terminate immediately.

 

In no event may the Option be exercised by the Optionee if he or she has
violated any provision of this Agreement.

 

6. Adjustment Upon Changes in Shares. Adjustments specified in Section 7
relating to Shares or securities of the Corporation shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive. No
fractional shares or units of other securities shall be issued pursuant to any
such adjustment, and any fractions resulting from any such adjustment shall be
eliminated in each case by rounding downward to the nearest whole share or unit.



--------------------------------------------------------------------------------

STOCK OPTION AGREEMENT

PAGE 5

 

7. Effect Of Changes In Capitalization.

 

(a) Changes in Shares. If the outstanding Shares are increased or decreased or
changed into or exchanged for a different number or kind of shares or other
securities of the Corporation by reason of any recapitalization,
reclassification, stock split-up, combination of stock, exchange of shares,
stock dividend or other distribution payable on capital stock, or other increase
or decrease in such shares effected without receipt of consideration by the
Corporation occurring after the date the Option is granted, the number and kind
of shares for which the Option is outstanding shall be adjusted proportionately
and appropriately, so that the proportionate interest of the Optionee
immediately following such event shall, to the extent practicable, be the same
as immediately prior to such event. Any such adjustment in the Option shall not
change the aggregate Option Price payable with respect to shares subject to the
unexercised portion of the Option but shall include a corresponding
proportionate adjustment in the Option Price per share.

 

(b) Reorganization in Which the Corporation Is the Surviving Entity. Subject to
Section 7(c) of this Section, if the Corporation shall be the surviving entity
in any reorganization, merger or consolidation of the Corporation with one or
more other entities, the Option shall pertain to and apply to the securities to
which a holder of the number of shares subject to the Option would have been
entitled immediately following such reorganization, merger or consolidation,
with a corresponding proportionate adjustment of the Option Price per share so
that the aggregate Option Price thereafter shall be the same as the aggregate
Option Price of the shares remaining subject to the Option immediately prior to
such reorganization, merger or consolidation.

 

(c) Reorganization in Which the Corporation Is Not the Surviving Corporation or
Sale of Assets or Shares. Upon the dissolution or liquidation of the
Corporation, or upon a merger, consolidation or reorganization of the
Corporation with one or more other corporations in which the Corporation is not
the surviving corporation, or upon a sale of substantially all of the assets of
the Corporation to another corporation, or upon any transaction (including,
without limitation, a merger or reorganization in which the Corporation is the
surviving corporation) which results in any person or entity (or persons or
entities acting as a group or in concert) owning 20 percent or more of the
combined voting power of all classes of stock of the Corporation, or upon any
person commencing a tender or exchange offer or entering into an agreement or
receiving an option to acquire beneficial ownership of 20 percent or more of the
total number of voting shares of the Corporation, all Options outstanding
hereunder shall fully vest. In the event of any such change of control, sale of
assets or other corporate transaction (a “Transaction”), each individual holding
an Option shall have the right (i)



--------------------------------------------------------------------------------

STOCK OPTION AGREEMENT

PAGE 6

 

immediately prior to the occurrence of such Transaction and (ii) during such
period occurring prior to such Transaction as the Administrator in its sole
discretion shall designate, to exercise such Option in whole or in part, whether
or not such Option was otherwise exercisable at the time such Transaction occurs
and without regard to any installment limitation on exercise imposed pursuant to
Section 4(b) above, but with regard to the limitation on exercise imposed
pursuant to Section 4(g) above. The Administrator shall send written notice of
an event that will result in such an exercise period to all individuals who hold
Options not later than the time at which the Corporation gives notice thereof to
its stockholders.

 

8. Nonassignability. The options may not be transferred in any manner otherwise
than by will or the laws of descent and distribution.

 

9. Rights as a Holder of Shares. An Optionee or a transferee of an Option shall
have no rights as a shareholder with respect to any Shares covered by his or her
Option until the date on which payment is made by him or her, and accepted by
the Company, for such Shares. No adjustment shall be made for distributions for
which the record date is prior to the date such payment is made and accepted.

 

10. Disclaimer of Rights. No provision in this option agreement shall be
construed to confer upon the Optionee the right to continue as a director of
NVR.

 

11. Notices. Notices regarding the exercise of Options must be in writing,
addressed and delivered or mailed to: NVR, Inc., Plaza America Tower I, 11700
Plaza America Drive, Suite 500, Reston, VA 20190, Attn: Assistant Treasurer. All
other notices to NVR must be in writing, addressed and delivered or mailed to:
NVR, Inc., Plaza America Tower I, 11700 Plaza America Drive, Suite 500, Reston,
VA 20190, Attn: Sr. Vice President, Human Resources. All notices to the Optionee
must be in writing addressed and delivered or mailed to him or her at the
address shown on the records of NVR.

 

12. Governing Law. This Agreement and all determinations made and actions taken
pursuant thereto, shall be governed under the laws of the Commonwealth of
Virginia.

 

13. Severability. If any part of this Agreement shall be determined to be
invalid or unenforceable, such part shall be ineffective only to the extent of
such invalidity or unenforceability, without affecting the remaining portions
hereof.



--------------------------------------------------------------------------------

STOCK OPTION AGREEMENT

PAGE 7

 

14. Amendment, Suspension or Termination of Plan. NVR may from time to time
amend, suspend or, at any time, terminate the Plan or modify this option
agreement with the consent of the Optionee. An amendment, suspension or
termination of the Plan shall not without the consent of the Optionee, reduce or
impair any rights or obligations under this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

    NVR, INC.     By:  

 

--------------------------------------------------------------------------------

    Its:  

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

WITNESS (as to Optionee)                           OPTIONEE